DETAILED ACTION
This is in response to the applicant’s communication filed on 22 June 2020, wherein:
Claims 1-6, 10-12, 14, 16-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 14856762, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  14856762 fails to provide support for claim 1 (and therefore, dependent claims 2-20).  

.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication device...wherein the communication device receives...,” “a storage device..., wherein the storage device stores...,” and “a processing device..., wherein the processing device generates...” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner has reviewed applicant’s disclosure and submits that these added limitations find no support in the specification as currently written, and is, therefore, directed to new matter.

Claim 21: “wherein if an unregistered/unauthorized user enters the at least one safe space, the intercom device will send an alarm notification to the communication device and the communication device will relay the alarm notification to the caregiver” is not described in the specification as written.  Applicant did not cite any specific portion of the specification for support.  However, Examiner reviewed the entirety of the specification, especially [00xx], and did not find the cited limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 10-12, 14, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “a communication device...wherein the communication device receives...,” “a storage device..., wherein the storage device stores...,” and “a processing device..., wherein the processing device generates...” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner reviewed the entirety of the specification but did not find any corresponding structure, material, or acts for performing the functions that were clearly linked. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

EXAMINER NOTE: Examiner suggests Applicant amend “a processing device” to “a processor,” and likewise amend “a storage device” to “a non-transitory computer readable medium.”  Unfortunately, Examiner cannot make any recommendations regarding the communication device, even after reviewing the specification, other than removing it from the claims.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 10, 11, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20150269827), in view of Kirkeby (US 20050242928), and further in view of Cameron et al. (US 20090040052).

Referring to claim 1:
Hopkins discloses a system for tracking wellness and scheduling caregiving, the system comprising: 

a communication device  (Hopkins [0063][0093] The watch 30 may detect if the client 20 has fallen and send an alert 40 a caregiver 50 via a caregiver mobile device 60...[0063] where the antenna of the watch 30 is the communication device);

a storage device (Hopkins [0063][0072][0077] where the alert system server from [0063] includes a storage device);

a processing device (Hopkins [0067][0068][0072][0074] The processor 104 may analyze the client's movements using a fall detection algorithms to determine if the client 20 has fallen by meeting a fall condition[0074]);

at least one personal monitoring device associated with a user (Hopkins [0063] A client 20 may wear a wrist-based monitor, such as a watch 30 (or, in some embodiments, a pendant)[0063]);

a mobile device (Hopkins [0063][0093] The watch 30 may detect if the client 20 has fallen and send an alert 40 a caregiver 50 via a caregiver mobile device 60...The alert system 10 may include or interoperate with one or more alert system servers 70 that may provide communication between the client mobile device 25 and the caregiver mobile device 60[0063]); 

an intercom device (Hopkins [0063][0068][0071][0090]-[0096] and Fig. 2B where ...the client mobile device 25 is a mobile device 100...[0068] and the client mobile device is interpreted as the intercom device);

wherein the communication device receives health data of the user from the at least one personal monitoring device; wherein the communication device transmits a caregiving notification to a mobile device associated with a caregiver (Hopkins [0063][0093] The watch 30 may detect if the client 20 has fallen and send an alert 40 a caregiver 50 via a caregiver mobile device 60. In some embodiments, the system 10 may include a client mobile device 25 to provide a bridge for the watch 30 to communicate to the caregiver mobile device 60 and to carry out other functionality of the alert system 10. The alert system 10 may include or interoperate with one or more alert system servers 70 that may provide communication between the client mobile device 25 and the caregiver mobile device 60[0063] where the client mobile device 25 is the intercom and it communicates with the caregiver mobile device 60, which is the mobile device); 

wherein the storage device stores a plurality of user profiles associated with a plurality of users; wherein the storage device stores a plurality of caregiver profiles associated with a plurality of caregivers; wherein the storage device stores the caregiving notification (Hopkins [0063][0072][0077] FIG. 4a illustrates an example profile screen 400 where either of the client 20 or the caregiver 50 may input profile information 410...[0072] and The alert history screen 590 may include a list of alerts 40 recorded by the alert system 10...[0077]); 

wherein the processing device generates the caregiving notification based on each of a health profile of the user, a caregiver profile of the caregiver and analysis of the health data and a location of the user in response to receiving the health data and the location from the at least one personal monitoring device (Hopkins [0064][0067][0068][0072][0074] The safe zone 605 may be defined as a geofence, where if the client 20 passes outside the safe zone 605, the caregiver 50 may be alerted[0064] and ...when the alert system 10 detects a fall, the alert system 10 may send a fall alert message 510 to the caregiver mobile device 60 and/or the emergency contacts...The processor 104 may analyze the client's movements using a fall detection algorithms to determine if the client 20 has fallen by meeting a fall condition[0074]); 

wherein the communication device communicates with the intercom device installed at a premises of the user, wherein the intercom device comprises a processor, a memory, a communication interface, a speaker and a microphone; wherein the intercom device communicates with the at least one personal monitoring device (Hopkins [0063][0068][0071][0090]-[0096] and Fig. 2B where ...the client mobile device 25 is a mobile device 100...[0068] and the client mobile device is interpreted as the intercom device and In some embodiments, the system 10 may include a client mobile device 25 to provide a bridge for the watch 30 to communicate to the caregiver mobile device 60[0063]);

wherein the at least one personal monitoring device comprises at least one wearable device (Hopkins [0063] In some embodiments, the system 10 may include a client mobile device 25 to provide a bridge for the watch 30 to communicate to the caregiver mobile device 60 and to carry out other functionality of the alert system 10[0063] where the watch 30 is interpreted as the personal monitoring device and where the client mobile device 25 is interpreted as the intercom device);

wherein the intercom device comprises a passive antenna (Hopkins [0063][0068][0093] where the client mobile device may be a wireless phone which ...can include communication subsystems 120 designed to operate over a GSM network, a GPRS network, an EDGE network, a Wi-Fi or WiMax network, and a Bluetooth network...[0093] and Communication functions can be facilitated through one or more wireless communication subsystems 120, which can include radio frequency receivers and transmitters and/or optical (e.g., infrared) receivers and transmitters[0093] and where the wireless phone includes at least one antenna to transmit or receive radio signals and where on pages 9-10 of the specification, Applicant indicates that Bluetooth uses a passive antenna); 

wherein the intercom device triggers an alarm on the speaker in response to the communication device transmitting a notification that the health data of the user has violated a threshold (Hopkins [0018][0021][0025][0030][0074][0088] ...when the alert system 10 detects a fall...the client mobile device 25 may initiate a phone call with the caregiver mobile device 25... a fall may be determined when the magnitude and/or direction of an acceleration, the rate of change of acceleration, or other measured motion of the watch 30 exceeds a threshold...[0074] and If the heart rate goes above or below pre-determined thresholds the caregiver 50 or emergency contact may be alerted[0088] and The client mobile application 27 and the caregiver mobile application 65 may use voice and data capabilities to send SMS messages, MMS, push notification, email alerts and to place a series of calls to an emergency operator 80 to resolve a crisis. Additionally, the client mobile application 27 may also be configured to initiate a mobile call between the client mobile device 25 and caregiver mobile device 60 when the alert button 320 has been pressed or when the accelerometer 230 detects a fall. This will allow the client 20 to hear and communicate with the caregiver 50[0069] where allowing the client to hear the caregiver indicates that the alarm uses the speaker and where Examiner notes that the various types of messages which may be transmitted through the client mobile device 25 may provide an alarm through the speaker); 

wherein the at least one wearable device comprises a fall detector (Hopkins [0074] To detect falls, the watch 30 may include an accelerometer 240[0074]);

wherein the fall detector detects falling of the user (Hopkins [0069] ...when the accelerometer 230 detects a fall[0069]).

Hopkins discloses a system for sending medical emergency alerts (abstract), including, as above, an intercom device (Hopkins [0063] In some embodiments, the system 10 may include a client mobile device 25 to provide a bridge for the watch 30 to communicate to the caregiver mobile device 60 and to carry out other functionality of the alert system 10[0063] where the watch 30 is interpreted as the personal monitoring device and where the client mobile device 25 is interpreted as the intercom device).  Hopkins does not disclose wherein the passive antenna detects strength of a signal transmitted by the at least one wearable device worn by the user, wherein the strength of the signal indicates the location of the user in relation to the ...device; and wherein the ...device is installed at a predefined location in the premises of the user.

However, Kirkeby teaches a similar system for responding to medical alerts (abstract).  Kirkeby teaches wherein the passive antenna detects strength of a signal transmitted by the at least one wearable device worn by the user, wherein the strength of the signal indicates the location of the user in relation to the ...device; and wherein the ...device is installed at a predefined location in the premises of the user (Kirkeby [0036] The location detection units 116, 136, and 176 can be any device or system capable of determining the location of the associated device inside the medical facility. Suitable location detection units may use Bluetooth technology, Global Positioning System ("GPS") receivers, detecting proximity to a known physical location (e.g., the emergency signal was received at wireless hub #2, therefore the medical device is located in room 200 or 202), radio frequency identification ("RFID") chip tracking systems, differential signal strength techniques, and/or the systems described in An Indoor Positioning Service for Bluetooth Ad Hoc Networks and Performance of Bluetooth Technologies and their Applications to Location Sensing, which are herein incorporated by reference in their entirety. Some embodiments may also use a combination of permanent locations (e.g., patient console #3 is always in room 105) and real-time location detection[0036]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins to incorporate detecting signal strength as taught by Kirkeby because this would provide a manner for determining the location of a device (Kirkeby [0036]) thus aiding the user by providing desired information about a device.

Hopkins, as modified by Kirkeby and Schlager, discloses a system for sending medical emergency alerts (abstract).  Hopkins, as modified by Kirkeby and Schlager, does not disclose wherein the intercom device receives a fall detection from the fall detector, wherein the processor of the intercom device plays an alarm sound using the speaker based on the fall detection, wherein the processor initiates a timer based on receipt of the fall detection, wherein the communication interface of the intercom device transmits a help alert to the system upon expiration of the timer unless an acknowledgement of the alarm sound is received at the intercom device.

However, Cameron teaches a similar system for alerting others of the health and welfare of a person (abstract).   Cameron teaches wherein the intercom device receives a fall detection from the fall detector, wherein the processor of the intercom device plays an alarm sound using the speaker based on the fall detection, wherein the processor initiates a timer based on receipt of the fall detection, wherein the communication interface of the intercom device transmits a help alert to the system upon expiration of the timer unless an acknowledgement of the alarm sound is received at the intercom device (Cameron [0050] and Fig. 10 ...a rapid acceleration (such as might be experienced by a fall or an epileptic episode), serves to sound an alarm. If a RED button is not pushed within a certain time, then the alert is sent to a caregiver, first responder, relative, dispatch center, or the like[0050]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins, Kirkeby, and Schlager, to incorporate an alarm, timer, and help alert as taught by Cameron because this would provide a manner for sending a help message (Cameron [0050]) thus aiding the user by providing help quickly in an emergency.






Referring to claim 2:
Hopkins discloses wherein the caregiving notification comprises each of the user profile and the location of the user (Hopkins [0070][0071][0072] and Fig. 3B ...an emergency alert 46 may be sent to the caregiver mobile device 60 and the mobile device 60 of emergency contacts along with the client's location 580[0071] and where the notification also includes the name of the client, which is part of the client’s profile, as shown in Fig. 3B).

Referring to claim 4:
Hopkins discloses a system for sending medical emergency alerts (abstract).  Hopkins does not disclose wherein the communication device receives a status of the mobile device, wherein the status indicates an availability of the caregiver, wherein the processing device determines the caregiving notification based on the status.

However, Kirkeby teaches a similar system for responding to medical alerts (abstract).  Kirkeby teaches
wherein the communication device receives a status of the mobile device, wherein the status indicates an availability of the caregiver, wherein the processing device determines the caregiving notification based on the status (Kirkeby [0028] FIG. 7 depicts a status tracking data structure 700 embodiment for each medical staff member and medical device in the hospital. This data structure contains an identifier 702 associated with the staff person or medical device, a name field 704 for the person or device, a current task priority field 706, and a location field 708. The name field 704 contains a plain-text name of the staff person or device. The current task priority field 706 contains the priority associated with the task on which person or device is currently working. The location field 708 contains a code or identifier (e.g., a room number) associated with the area currently occupied by medical staff member or medical device. When the central command computer 109 receives a new task, the central command computer 109 can use the priority field 706 to determine which assets to assign to the task. Thus, for example, if the central command computer 109 receives a cardiac arrest event, it will assign the closest available qualified responder, regardless of what non-interruptible task they are currently working[0028]). 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins to incorporate status tracking as taught by Kirkeby because this would provide a manner for assigning tasks (Kirkeby [0028]) thus aiding the user by assigning the appropriate person for a need.

Referring to claim 5:
Hopkins discloses a system for sending medical emergency alerts (abstract).  Hopkins does not disclose wherein the communication device receives an update from the mobile device, wherein the update corresponds to caregiving of the user.

However, Kirkeby teaches a similar system for responding to medical alerts (abstract).  Kirkeby teaches wherein the communication device receives an update from the mobile device, wherein the update corresponds to caregiving of the user (Kirkeby [0017][0021][0025][0026] At block 510-512, the console 104 alerts the medical staff person and receives an acknowledgement of receipt. At block 514, the console 104 transmits a response back to the central command computer 109 indicating that the medical staff person will respond to the event[0026] where the console 104 is a mobile device, as indicated in [0017]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins to incorporate receiving an update as taught by Kirkeby because this would provide a manner for indicating that a task has been handled (Kirkeby [0026]) thus aiding the user by tracking tasks.

Referring to claim 6:
Hopkins discloses wherein the processing device generates an active caregivers report based on the caregiving notification (Hopkins [0077][0087] The alert history screen 590 may include a list of alerts 40 recorded by the alert system 10, such as, safe zone alerts 41, medicine alerts 42, fall alerts 43, operator alerts 44, exercise alerts 45, emergency alerts 46, heart rate alerts 47, etc.[0077]). 

Referring to claim 10:
Hopkins discloses wherein the at least one wearable device comprises a two-way phone, the two-way phone communicates with the communication interface of the intercom device, wherein the two-way phone further comprises a plurality of speed dial buttons corresponding to a plurality of telephones, wherein pressing of a speed dial button establishes a call with a corresponding telephone of the plurality of telephones (Hopkins [0069]-[0071][0078] In some embodiments, when the system detects a fall, the client mobile application 27 may open an Emergency Contacts screen to permit the client 20 to call for help[0078] where the emergency contacts are interpreted as a plurality of speed dial buttons).

Referring to claim 11:
Hopkins discloses wherein the at least one wearable device comprises an SOS button, wherein the at least one wearable device communicates an SOS notification to the intercom device based on pressing of the SOS button, wherein the intercom device transmits the SOS notification, wherein the communication device of the system receives the SOS notification from the intercom device (Hopkins [0070][0071] Additionally, the watch 30 may include an emergency button 340 that the client 20 may press to be connected to an emergency operator 80, such as 911 or an Emergency Response center. In an embodiment, when the emergency button 340 is pressed, the watch 30 may trigger the client mobile device 25 to initiate a call with the emergency operator 80[0071]).

Referring to claim 16:
Hopkins, as modified by Kirkeby, and Cameron, discloses wherein the acknowledgement is received by pressing of a button comprised in the intercom device (Cameron [0050] If a RED button is not pushed within a certain time, then the alert is sent to a caregiver, first responder, relative, dispatch center, or the like[0050]).

Referring to claim 17:
Hopkins, as modified by Kirkeby, and Cameron, discloses wherein the acknowledgement is received through the communication interface of the intercom device (Cameron [0050] If a RED button is not pushed within a certain time, then the alert is sent to a caregiver, first responder, relative, dispatch center, or the like[0050] where the button is considered to be the communication interface). 

Referring to claim 19:
Hopkins discloses wherein the at least one personal monitoring device comprises a location sensor, the location sensor determines a geolocation of the user, wherein the processing device generates the caregiver notification further based on the geolocation (Hopkins [0067][0080][0089] ...receive, by the client mobile device processor, a current location from the positioning sensor; at step 910, when the current location is outside the geofence, communicate, by the client mobile device processor, a geofence alert to the caregiver mobile device processor...[0089]).

Referring to claim 20:
Hopkins discloses wherein the communication device receives an indication of at least one safe space, wherein the processing device generates the caregiver notification based on the geolocation of the user being outside the at least one safe space (Hopkins [0080][0081] The caregiver 50 may input a zone diameter 610 and an address 660 to fully encompass the client's safe location and a zone description 620 of the safe zone 605. Additionally, the caregiver 50 may specify the medium type 630 of the safe zone alert 41 that is triggered when the client 50 leaves the safe zone 605[0081]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20150269827), in view of Kirkeby (US 20050242928), in view of Cameron (US 20090040052), and further in view of Scannell, Jr. (US 20060154642).

Referring to claim 3:
Hopkins, as modified by Kirkeby and Cameron, discloses a system for sending medical emergency alerts (abstract).  Hopkins, as modified by Kirkeby and Cameron, does not disclose wherein the communication device receives environmental data from at least one online source, wherein the environmental data corresponds to a location of the user, wherein the processing device generates the caregiving notification further in response to receiving the environmental data.

However, Scannell teaches a similar system for a health monitoring and alert system (abstract).  Scannell teaches wherein the communication device receives environmental data from at least one online source, wherein the environmental data corresponds to a location of the user, wherein the processing device generates the caregiving notification further in response to receiving the environmental data (Scannell [0044][0046][0052][0056][0448] Given a present invention sensor, such as a smoke detector, may transmit its device address while activating its audible alarm, the transmission of the device address may be communicated to a main device 10. This communication may take place via a wired and/or wireless connection. In the embodiment of a wireless transmission, the transmission may take place over a ZigBee based wireless network. Upon main device 10's receipt of the ZigBee 104 byte information frame from the respective smoke alarm, main device 10 may process the information and execute a series of actions which may include dialing out to the present invention web server, which, that upon receiving the information, processes and executes a series of call outs and user profile information updates. One of the call outs may be to an alarm service or, pending on the threshold level associated with the smoke detector or detectors, call out to the associated fire department. The fire department may receive or access web information associated with the home or dwelling emergency and rescue which may reside on the present invention web server program. The information may include, but is not limited to, the fire origin area and other affected locations, occupant information (age, disability), dwelling layout, etc. [0448]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins, Kirkeby, and Cameron, to incorporate environmental sensors as taught by Scannell because this would provide a manner for disseminating information to facilitate appropriate action (Scannell [0447]) thus aiding the user by providing desired information.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20150269827), in view of Kirkeby (US 20050242928), in view of Cameron et al. (US 20090040052), and further in view of Schlager et al. (US 5461365).

Referring to claim 12:
As above, Hopkins discloses an intercom device (Hopkins [0063] In some embodiments, the system 10 may include a client mobile device 25 to provide a bridge for the watch 30 to communicate to the caregiver mobile device 60 and to carry out other functionality of the alert system 10[0063] where the watch 30 is interpreted as the personal monitoring device and where the client mobile device 25 is interpreted as the intercom device).

Hopkins, as modified by Kirkeby and Cameron, discloses a system for sending medical emergency alerts (abstract).  Hopkins, as modified by Kirkeby and Cameron, does not disclose wherein the ...device comprises an SOS button, wherein the ...device transmits an SOS notification based on a pressing of the SOS button, wherein the communication device of the system receives the SOS notification from the ...device.

However, Schlager teaches a similar personal alarm system (abstract).  Schlager teaches wherein the ...device comprises an SOS button, wherein the ...device transmits an SOS notification based on a pressing of the SOS button, wherein the communication device of the system receives the SOS notification from the ...device (Schlager 8:46-53 In one embodiment of the invention, the remote unit 82 includes a manually operated switch ("panic button") 112 which is connected to the transmitter 86 to command the transmission of a non-polled message 150. The panic button status bit 168 is set in the outgoing message 150 to indicate to the base station 84 that the panic button has been depressed. Such a button can be used by a child or invalid or other concerned person to bring help[8:46-53]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins, Kirkeby, and Cameron to incorporate an SOS button as taught by Schlager because this would provide a manner for allowing a child, invalid, or other person to bring help (Schlager 8:46-53), thus aiding the user by helping to ensure their safety.

Referring to claim 18:
Hopkins discloses wherein the intercom device determines presence of the mobile device within a geo-fence associated with the premises, where the bounds are defined by the geofence (Hopkins [0089] ...receive, by the client mobile device processor, the geofence via the client mobile device wireless communication module; at step 909, receive, by the client mobile device processor, a current location from the positioning sensor; at step 910, when the current location is outside the geofence, communicate, by the client mobile device processor, a geofence alert...[0089]).  

Hopkins, as modified by Kirkeby and Cameron, discloses a system for sending medical emergency alerts (abstract).  Hopkins, as modified by Kirkeby and Cameron, does not disclose wherein the processor of the intercom device plays the alarm sound based on presence of the mobile device going outside the bounds.

However, Schlager teaches a similar personal alarm system (abstract).  Schlager teaches wherein the processor of the intercom device plays the alarm sound based on presence of the mobile device going outside the bounds (Schlager 10:25-39 The child is running away from the base station 250 such that the separation distance 256 has exceeded the preset threshold. The base station has determined that an alarm should be given, and an audible alarm 254 is being sounded to alert a responsible caretaker[10:25-39]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins, Kirkeby, and Cameron to incorporate the intercom playing an alarm based on the mobile device’s presence as taught by Schlager because this would provide a manner for alerting a responsible caretaker when a user has exceeded the allowed separation distance (Schlager 10:25-39), thus aiding the user by helping to ensure their safety.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20150269827), in view of Kirkeby (US 20050242928), in view of Cameron et al. (US 20090040052), and further in view of Ten Kate (US 20140191863).

Referring to claim 14:
Hopkins discloses wherein the fall detector comprises an accelerometer (Hopkins [0067] ...a watch 30 may include a user interface 210, user controls 220, an accelerometer 230...[0067]).

Hopkins, as modified by Kirkeby and Cameron, discloses a system for sending medical emergency alerts (abstract).  Hopkins, as modified by Kirkeby and Cameron, does not disclose wherein the fall detector comprises...a breathing rate sensor and a heart rate sensor, wherein the falling is detected based on readings from each of the accelerometer, the breathing rate sensor and the heart rate sensor.

However, Ten Kate teaches a related system for detecting a fall and triggering an alert (abstract).  Ten Kate teaches wherein the fall detector comprises...a breathing rate sensor and a heart rate sensor, wherein the falling is detected based on readings from each of the accelerometer, the breathing rate sensor and the heart rate sensor (Ten Kate [0055][0056][0076] and Fig. 2 In alternative embodiments, the fall detector 2 can comprise one or more separate physiological characteristic sensor(s) 16 (which are shown as an optional feature in FIG. 1). These physiological characteristic sensor(s) 16 can include a heart monitor, a breathing rate monitor... the fall detector 2 can be configured as a pendant to be worn around the user's neck which contains the accelerometer 4...[0055] and The fall detector 2 can be configured to communicate with the separate sensor component and request measurements be performed. The outcome of the measurement can be returned to the fall detector 2...[0056]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins, Kirkeby, and Cameron, to incorporate a fall detector including breathing and heart rate sensors as taught by Ten Kate because this would provide a manner for requesting expediting emergency services (Ten Kate [0076]) thus aiding the user by providing help quickly in an emergency.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20150269827), in view of Kirkeby (US 20050242928), in view of Cameron et al. (US 20090040052), and further in view of Putz (US 20110148634).

Referring to claim 21:
Hopkins, as modified by Kirkeby and Cameron, discloses a system for sending medical emergency alerts (abstract) using a geofence (Hopkins [0064]).  Hopkins, as modified by Kirkeby and Cameron, does not disclose wherein if an unregistered/unauthorized user enters the at least one safe space, the intercom device will send an alarm notification to the communication device and the communication device will relay the alarm notification to the caregiver.

However, Putz teaches a related system for predictive geofence crossing (abstract).  Putz teaches wherein if an unregistered/unauthorized user enters the at least one safe space, the intercom device will send an alarm notification to the communication device and the communication device will relay the alarm notification to the caregiver (Putz [0054][0059] Predictive geofence platform 104 may be tasked with generating alerts for any unauthorized objects that is within the specified distance-horizon of geofence 0[0054] and ...controller 902 may execute alert processing programs such as inference engines, ANN, etc. that may be specified by clients 106. If warranted, alerts are sent through input/output interface 908 such as email, voice mail, facsimile, alarms, etc. to one or more parties[0059] where the controller is the intercom device, the input output interface 908 is the communication device, and the parties are the caregiver and further, Examiner notes that the entirety of the limitation is optional, does not limit claim scope, and should receive little patentable weight – see MPEP 2111.04).

Response to Amendment
The amendment filed 03 March 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Claim 21: “wherein if an unregistered/unauthorized user enters the at least one safe space, the intercom device will send an alarm notification to the communication device and the communication device will relay the alarm notification to the caregiver.”

Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.

Claim Rejections – 35 USC 112
Applicant’s remarks amount to a mere allegation of patentability and therefore, are not persuasive.  Examiner notes that some suggestions for amending the claims have been provided above.


Claim Rejections – 35 USC 103
Initially, Applicant appears to be arguing that the prior art does not include limitations from the specification.  Examiner cannot import limitations from the specification to the claims.  

Then, Applicant appears to be arguing against the references individually; however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner has provided a new rejection with new art in response to the amendments (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U. Anliker et al., "AMON: a wearable multiparameter medical monitoring and alert system," in IEEE Transactions on Information Technology in Biomedicine, vol. 8, no. 4, pp. 415-427, Dec. 2004, doi: 10.1109/TITB.2004.837888. Anliker describes a portable telemedical monitor, a wearable medical monitoring and alert system.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689